THE       ATITORNEY         GENERAL
    '!                         OF   %-EXAS




         Mr. Carl C. Hardin, Jr.           Opinion No. M-1168
         Executive Secretary
         Texas State Board of Dental       Re:   Whether dentists and
           Examiners                             dental hygienists
         319 Capital National Bank Bldg.         licensees who were
         Austin, Texas 78701                     delinquent in their
                                                 annual ,registration
                                                 fees as of March 1,
                                                 1912, are permitted to
                                                 pay annual registration
                                                 fees at the rate set by
                                                 law at the time they
         Dear Mr. Hardin:                        became due.

                   you request our opinion as to   whether dentists and
         dental hygienists who are delinquent in   their annual regis-
         tration fees~as of March 1, 1972,,shall   now pay their delinquent
         fees at the rate set by law at the time   they became due or at
         the higher rate now set by law.

                   Section 2 of Article 4550a, Vernon's Civil Statutes,
         as amended in 19711 includes the following language:
                   II
                    . . '.Provided, that such license shall
              be reinstated at any time within three years
              upon written application of thenholder made to
              said Board . . . accompanied by the payment of
              the annual registration fees in arrears and an
              additional fee of Five Dollars ($5). . . ."



         1Acts 62nd
                    Deg., R.S., 1971, Ch. 375, p, 1391, 1392, S.B. 410.



                                     -5?02-


L
I&. Carl c. Hardin, Jr., Page 2,      (M-1168)



          Section 6 of Article 455le, Vernon's Civil Statutes,
as amended in 19712 includes a similar provision relative to
a dental hygienist.

          We are of the opinion that in collecting fees re-
quired for reinstatement of the license of a dentist or a
dental hygienist, the Board shall collect the fee provided
for under the law in effect at the time of the collection.

          Under Section 1 of Article 4550a, as amended in
19713 the registration fee for a dentist may be from $12 to
$50 as determined by the Board. Under Section 6 of Article
4551e, as amended in 19714 the registration fee for a dental
hygienist may be from $10 to $25, as determined by the Board.

          When the Board has adopted, under these statutes,
the fee for the ensuing registration, it must collect the same
amount for each year an eligible individual who desires to be
reinstated is delinquent, plus the $5 'additionalfee.

          It is our opinion that the Legislature intended these
statutes, as amended, to govern all annual registration fees
from the time the statutes take effect, with the Board to collect
the fees prescribed by the amended statutes without regard to
fees set by older laws.

          The Act which amended these statutes' contains a
general repealer clause which reads,




2=.,     p. 1393.

3=.,     p. 1391.

au.
5
 Ibid.


                             -5703-
m.   Carl C. Hardin,,Jr., page~,3,.    (M-1168)



          "All laws or parts of laws in conflict
     herewith are hereby repealed."

Therefore, the only statutes prescribing fees for reinstatement
of either kind of license are those enacted in 1971. When the
new law took effect, before the applicant may have his license
renewed, he must pay his dues at the new rate, plus the amount
of penalty assessment on the dues in arrears. This has been
the past interpretation of this law by this office. Atty. Gen.
Opin. No. O-5592 (1943).

          Retrospective imposition of penalties on delinquent
taxpayers or licensees violates no constitutional provision.
See League v. Texas, 184 U.S. 156 (1902).

                       SUMMARY
                       -e---w-
          Reinstatement of licenses of dentists and
     dental hygienists requires the payment of that
     amount for each year delinquent at the rate fixed
     by the Dental Board as prescribed by the 1971
     Amendment to Article 4550a, V.C.S.

                                      truly yours,




Prepared by James 8. Swearingen
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman




                             -5704-
Mr. Carl C. Hardin, Jr., page 4,    (M-1168)



Max Hamilton
Bill Flanary
Ben Harrison
Jack Sparks

SAMUBL D. MCDANIEL
Staff Legal Assistant

ALFRBDWALKBR
Executive Assistant

NOLA WHITE
First Assistant




                           -5705-